Title: From Thomas Jefferson to John Adams, 21 August 1777
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Albemarle in Virginia. Aug. 21. 1777.

                Your favor of May 26. came safely to hand. I wish it were in my power to suggest any remedy for the evil you complain of. Tho’ did any occur, I should propose it to you with great diffidence. after knowing you had thought on the subject yourself. There is indeed a fact which may not have come to your knolege, out of which perhaps some little good may be drawn. The borrowing money in Europe (or obtaining credit there for necessaries) has already probably been essayed, and it is supposed with some degree of success. But I expect your applications have as yet been only to France, Holland, or such other states as are of principal note. There is however a smaller power, well disposed to our cause, and, as I am informed, possessed of abilities to assist us in this way. I speak of the Grand Duke of Tuscany. The little states of Italy you know have had long peace and shew no disposition to interrupt that peace shortly. The Grand Duke being somewhat avaritious in his nature has availed himself of the opportunity of collecting and hoarding what money he has been able to gather. I am informed from good  authority (an officer who was concerned in the business of his treasury) that about three years ago he had ten millions of crowns lying dead in his coffers. Of this it is thought possible as much might be borrowed as would amount to a million of pounds lawful money. At any rate the attempt might be worth making. Perhaps an application from Dr. Franklin who has some acquaintance in that court might be sufficient. Or, as it might be prudent to sound well before the application, in order to prevent the discredit of a rebuff, perhaps Congress would think it worth while to send a special agent there to negotiate the matter. I think we have a gentleman here who would do it with dexterity and fidelity. He is a native of that Dutchy, well connected there, conversant in courts, of great understanding, and equal zeal in our cause. He came over not long since to introduce the cultivation of vines, olives &c. among us. Should you think the matter worth a further thought, either of the Colo. Lees, to whom he is known, can acquaint you more fully of his character. If the money can be obtained in specie, it may be applied to reduce the quantity of circulating paper, and in such a way as to help the credit of that which will remain in circulation. If credit alone can be obtained for the manufactures of the country, it will still help us to clothe our armies or to encrease at market the necessaries our people want.
What upon earth can Howe mean by the manoeuvre he is now practising? There seems to me no object in this country which can either be of utility or reputation to his cause. I hope it will prove of a peice with all the other follies they have committed. The forming a junction with the Northern army up the Hudson’s river, or the taking possession of Philadelphia might have been a feather in his cap and given them a little reputation in Europe. The former as being the design with which they came. The latter as being a place of the first reputation abroad and the residence of Congress. Here he may destroy the little hamlet of Williamsburgh, steal a few slaves, and lose half his army among the fens and marshes of our lower country, or by the heats of our climate. I am Dear Sir with the greatest esteem Your friend & servt.,

Th: Jefferson

